DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”) in view of Jou (U.S. Patent Application Publication No. 2005/0209999, hereinafter “Jou”).

Claim 1:
Covell discloses a computer implemented method for online communication, the method comprising:
receiving a request to create a private discussion thread (Column 5, Lines 56-57; The second communications path may be a private parallel conversation) at a content provider node (Column 3, Lines 42-45; The managing entity may be contacted by a person or persons during the remote collaboration and request for a parallel conversation may be received);
receiving post information generated by a user node at the content provider node (Column 3, Lines 46-48; The parallel conversation allows the people included in the parallel conversation to discuss their side topic) (See Fig. 1, which illustrates parallel communication path 130 within managing entity 120);
storing the private discussion thread in association with the post information (Column 7, Lines 38-40; The user may record any of the conversations taking place or an auto record preference may be used);
receiving a share request at the content provider node (Column 6, Lines 20-23; The users accesses an explicit GUI interface for starting new private-aside session with an explicit request forwarded only to the desired participants in the closed-audience lines of conversation);
storing the share request at the content provider node (See citation above.  The managing entity receives the explicit request or “share request” for desired participants to participate in closed-audience lines of conversation);
receiving a request for the private discussion thread at the content provider node (Column 8, Lines 37-39; If a user wants to join other members of a private discussion, 
providing access to the private discussion thread based on the share request (Column 8, Line 45-46; If the user is admitted, the managing entity then informs the other members of the new presence).

Covell does not appear to disclose the private discussion thread is stored at the content provider node and providing access to the associated post information. 

Jou discloses the private discussion thread (“bulletin board”) is stored at the content provider node and providing access to the associated post information (§ 0068, Lines 9-11; A user can prevent non-members of his personal private groups from not only posting, but viewing the bulletin board postings). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s private discussion thread with Jou’s bulletin board in order to allow people to interact with each other online, posting new topics and replying to someone else’s topics (Jou, § 0068, Lines 1-3) and provide the user with absolute control over his bulletin board (Jou, § 0068, Lines 11-13). 

Claim 2:
Covell in view of Jou further discloses wherein the private discussion thread is one of a plurality of private discussion threads (Covell, Column 6, Lines 5-6; Parallel threads of conversation may be initiated and run simultaneously), each of the plurality of 

Claim 3:
Covell in view of Jou further discloses wherein the post information includes information selected from the group consisting of title, subject, text body, associated files, feed items, and links (Jou, § 0068, Lines 5-7; Only people within a respective personal group can post (“text body”) to the respective group’s bulletin board).

Claim 4:
Covell in view of Jou further discloses wherein the share request grants private discussion thread access to public users (Covell, Column 6, Lines 20-23; The user accesses an explicit GUI interface for starting new private-aside session with an explicit request forwarded only to the desired participants in the closed-audience lines of conversation.  The desired participants are considered “public” with regard to a private-aside session until they become active participants within the private-aside session).

Claim 5:


Claim 6:
Covell in view of Jou further discloses wherein the share request grants post information history access (Jou, § 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings.  It follows that members of the personal private group would be able to post new messages and view bulletin board postings).

Claim 7:
Covell in view of Jou discloses the method as recited in claim 1, wherein the share request grants post information history access to the post information (Covell, Column 6, Lines 20-23; The users accesses an explicit GUI interface for starting new private-aside session with an explicit request forwarded only to the desired participants in the closed-audience lines of conversation) stored after a user access grant date (Covell, Column 8, Lines 37-39 and 45-46; If a user wants to join other members of a private discussion, the user contacts the managing entity and requests access to the private-parallel conversation.  If the user is admitted, the managing entity then informs the 

Claim 8:
Covell in view of Jou discloses the method as recited in claim 1. 

Covell does not appear to disclose wherein the share request grants permission to a user only to view the post information.

Jou discloses wherein the share request grants permission to a user only to view the post information (§ 0051, Lines 1-4; If a user sets an entry in his personal profile as private, then only those users of that are granted special personal profile view permission will be able to view such entries). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s post information to integrate Jou’s personal profile in order to provide the user with absolute control over his online information (Jou, § 0068, Lines 11-13). 

Claim 9:
Covell in view of Jou further discloses wherein the share request grants permission to a user to post information to the private discussion thread (Jou, § 0068, Lines 5-7; Only people within a respective personal group can post to the respective group’s bulletin board).

Claim 10:
Covell in view of Jou further discloses wherein the share request specifies a group and permissions granted to the group (Covell, Column 6, Lines 20-23; The users accesses an explicit GUI interface for starting new private-aside session with an explicit request forwarded only to the desired participants (“group”) in the closed-audience lines of conversation (“permissions”)).

Claim 11:
Covell in view of Jou discloses the method as recited in claim 1. 

Covell does not appear to disclose wherein the group includes only first-degree friends of a particular user on a social network.

Jou discloses wherein the group includes only first-degree friends of a particular user on a social network (§ 0005, Lines 3-4; Each user’s profile shows the friends of the user) (§ 0026, Lines 1-2; The present invention is directed to the ability to specify groups of friends in a social networking program). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s groups to integrate features of Jou’s specified groups which has the advantage over known social networking paradigms, where the paradigm has been to treat all friends of a given user as a single group (Jou, § 0026, Lines 8-11). 

Claim 12:
Covell in view of Jou further discloses wherein the post information is one of a plurality of posts from a plurality of users (Covell, Column 3, Lines 46-48; The parallel conversation allows the people included in the parallel conversation to discuss their side topic), the plurality of users being one of connected users and unconnected users in relation to a particular user (Jou, § 0026, Lines 1-2 and 5-7; The present invention is directed to the ability to specify groups of friends in a social networking program.  Each of these groups share common resources, such as a bulletin board and the ability to send and receive group wide messages), the providing access further comprising filtering the plurality of posts by the particular user to only be displayed to the connected users (Jou, § 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings.  It follows that members of the personal private group would be to post new messages and view bulletin board postings).

Claim 13:
Covell in view of Jou discloses the method as recited in claim 1. 

Covell does not appear to disclose receiving an edit share request at the content provider node and associating the private discussion thread with feed formatted content in accordance with the edit share request, wherein the providing access further comprises providing access to the private discussion thread and the associated post information based on the share request and the edit share request.



At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s method with the teachings of Jou in order to allow people to interact with each other online, posting new topics and replying to someone else’s topics (Jou, § 0068, Lines 1-3) and provide the user with absolute control over his bulletin board (Jou, § 0068, Lines 11-13). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 7702315 (Engstrom et al.) – Unified Communication Thread for Wireless Mobile Communication Devices – Multiple contacts can be added to a single conversation thread.  Private conversations could be segregated by directing messages to a private conversation. 
U.S. Patent No. 8717409 (Khot et al.) – Conducting a Direct Private Videoconference Within a Videoconference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAM T TRAN/Primary Examiner, Art Unit 2452